DETAILED ACTION
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The drawings were received on 11/24/2017. These drawings are not acceptable. Applicant’s correction to Fig. 6 is inconsistent with the description of the drawing as described in the specification. Specifically, ¶0015 of the specification, as filed, states “Fig. 6 shows a touch panel being connected to a controller” and “the touch panel” as described in Fig. 5 is referenced as “touch panel 91” (see ¶0030 of the specification). Hence, the correction of the labeled box 21 should be replaced with touch panel “91”, consistent with the specification. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-6, 8-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Brunet (US 2015/0002444 A1, hereinafter referred as Brunet) in view of Chang et al. (US 2008/0264699 A1, hereinafter referred as “Chang”), and in further view of Krah (US 2008/0157893 A1, hereinafter referred as "Krah").           
	Regarding claim 1, Brunet discloses a touch panel (Abstract discloses a touch sensor) comprising:
 	a substrate (¶0018 discloses touch sensor 110 may include an array of drive and sense electrodes (or an array of electrodes of a single type) disposed on one or more substrates);
a plurality of first conductive assemblies (210) placed on a surface of the substrate in a first direction (Fig. 2a-3c and ¶0025 discloses one or more drive electrodes may together form a drive line running horizontally or vertically or in any suitable orientation);
 	a plurality of second conductive assemblies (220) placed on the surface of the substrate in a second direction (Fig. 2a-3c and ¶0025 discloses one or more sense electrodes may together form a sense line running horizontally or vertically or in any suitable orientation);

 	wherein each first conductive assembly (210) comprises a plurality of first conductive electrodes and a plurality of first conductive lines connecting the plurality of first conductive electrodes (Figs. 2a-3c depict diamond-shaped electrodes 210 interconnected by lines; ¶0019 discloses An electrode (whether a ground electrode, a guard electrode, a drive electrode, or a sense electrode) may be an area of conductive material forming a shape, such as for example a disc, square, rectangle, thin line, other suitable shape, or suitable combination of these);
 	wherein each second conductive assembly (220) comprises a plurality of second conductive electrodes and a plurality of second conductive lines connecting the plurality of second conductive electrodes (Figs. 2a-3c depict diamond-shaped electrodes 220 interconnected by lines; ¶0019 discloses An electrode (whether a ground electrode, a guard electrode, a drive electrode, or a sense electrode) may be an area of conductive material forming a shape, such as for example a disc, square, rectangle, thin line, other suitable shape, or suitable combination of these);…
 	an insulator placed between the plurality of first conductive lines and plurality of second conductive lines (¶0026 discloses touch sensor 110 may have drive and sense electrodes disposed in a pattern on one side of a single substrate… The drive and sense electrodes do not make electrical contact with each other--instead they are capacitively coupled to each other across a dielectric at the intersection);

	wherein the controller (112) senses the current from the plurality of first conductive assemblies (210) if the current is applied to the plurality of second conductive assemblies (220) (¶0025 discloses one or more drive electrodes may together form a drive line running horizontally or vertically or in any suitable orientation);
 	wherein the controller (112) senses the current from the plurality of second conductive assemblies (220) if the current is applied to the plurality of first conductive assemblies (210) (¶0025 discloses one or more sense electrodes may together form a sense line running horizontally or vertically or in any suitable orientation);
 	wherein a first map containing either voltage or current or capacitance values at different locations on the surface of the touch panel is generated when there is no touch on the surface of the touch panel (Fig. 2a and ¶0023 discloses measuring a change in capacitance to determine touch position on the touch sensor when an object touches a capacitive node and repeated for the array of capacitive nodes representative of a touch map for each row and column of touch sensor 110, the measurement of the change in capacitance implies a measurement of the baseline capacitance, from which the change is measured, when no touch exists on the touch panel) and when there is a touch on the touch panel a second map is generated containing either voltage or current or 
	Burnet doesn’t explicitly disclose wherein the plurality of first conductive lines having rectangular shape and the plurality of second conductive lines having rectangular shape; a plurality of insulators placed between the plurality of first conductive lines and plurality of second conductive lines; and wherein the touch panel is modeled as a band pass filter and the frequency of the alternating current is determined based on filter characteristics of the band pass filter.
	However, in a similar field of endeavor, Chang in the Abstract discloses a conductor pattern structure of a capacitive touch panel. Chang discloses wherein the plurality of first conductive lines (132) having rectangular shape and the plurality of second conductive lines (142) having rectangular shape (Figs. 1, 2, ¶0032 and ¶0034 discloses a first-axis conduction line 132 and a second-axis conduction line 142 having 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brunet with the teaching of Chang for the purpose of maximizing the capacitance that interacts between the first conductive lines and the second conductive lines.
 	Brunet as modified doesn’t explicitly disclose wherein the touch panel is modeled as a band pass filter and the frequency of the alternating current is determined based on filter characteristics of the band pass filter.
 	However, in a similar field of endeavor, Krah discloses the touch panel (500 or 115) (Figs. 1, 5, 7a, 8a, 8b; ¶0016) is modeled as a band pass filter (Fig. 5; ¶0038, ¶0102-¶0103, ¶0105) and the frequency of the alternating current is determined based on filter characteristics of the band pass filter (Figs. 4, 5, 7a, 8a, 8b, 10a, 10b; ¶0137-¶0139, ¶0143, ¶0147). 

 	Regarding claim 2, Brunet as modified doesn't explicitly disclose the touch panel of claim 1, wherein the frequency of the alternating current is determined by using the distance between the first conductive electrodes and the second conductive electrodes, the resistance of the conductive material used to build the first conductive electrodes and the second conductive electrodes, the area between the first conductive electrodes and the second conductive electrodes  and the permeability of the material used to build the first conductive electrodes and the second conductive electrodes.
 	However, Krah discloses the frequency of the alternating current is determined by using the distance between the first conductive electrodes (501) and the second conductive electrodes (502), the area between the first conductive electrodes and the second conductive electrodes, the area between the first conductive lines and the second conductive lines, the resistance of the conductive material used to build the first conductive electrodes., the resistance of the conductive material used to build the second conductive electrodes, the resistance of the conductive material used to build the first conductive lines, the resistance of the conductive material used to build the second conductive lines, and the permittivity of the material used to build the first conductive electrodes and the second conductive electrodes (Fig. 5 and ¶0099-¶0105, F=1/2πXcC and C=εrε0A/d, where F is the frequency, Xc is the effective resistance, C is r is the relative permittivity, εo is the vacuum permittivity, A is the area of the plates, d is the distance between the plates).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Brunet for the purpose of reducing the processing burden on the device processor by monitoring and intelligent control of oscillating frequency provided by the controller (¶0032 of Krah).	 
	Regarding claim 3, Brunet discloses touch panel of claim 1, wherein the substrate is made of a transparent material (¶0002 discloses the touch sensor overlaid on a display screen which implies the substrate is inherently transparent).
	Regarding claim 4, Brunet discloses touch panel of claim 2, wherein the first group of conductive electrodes are made of a material that is selected from a group consisting of transparent material (¶0019 discloses an electrode may be made of indium tin oxide (ITO) which is known by one skilled in the art as a transparent material), opaque material and metal mesh (¶0019 discloses an electrode may be made of fine lines of metal or other conductive material (FLM), such as for example copper, silver, or a copper- or silver-based material, and the fine lines of conductive material may occupy approximately 5% of the area of its shape in a hatched, mesh, or other suitable pattern).
	Regarding claim 5, Brunet discloses touch panel of claim 3, wherein the second group of conductive electrodes are made of a material that is selected from a group consisting of transparent material (¶0019 discloses An electrode (whether a ground electrode, a guard electrode, a drive electrode, or a sense electrode) may be an area of conductive material forming a shape, such as for example a disc, square, rectangle, thin 
	Regarding claim 6, Brunet discloses touch panel of claim 4 wherein the plurality of first conductive lines and the plurality of second conductive lines are made of a material that is selected from a group consisting of transparent material (¶0019 discloses An electrode (whether a ground electrode, a guard electrode, a drive electrode, or a sense electrode) may be an area of conductive material forming a shape, such as for example a disc, square, rectangle, thin line, other suitable shape, or suitable combination of these; ¶0019 discloses an electrode may be made of indium tin oxide (ITO) which is known by one skilled in the art as transparent material), opaque material and metal mesh (¶0019 discloses an electrode may be made of fine lines of metal or other conductive material (FLM), such as for example copper, silver, or a copper- or silver-based material, and the fine lines of conductive material may occupy approximately 5% of the area of its shape in a hatched, mesh, or other suitable pattern).
	Regarding claim 8, Brunet discloses touch panel of claim 1 wherein the alternating current is applied to the first group of conductive assemblies in a sequential manner and the output of the second group of conductive assemblies are measured 
	Regarding claim 9, Brunet discloses a touch panel comprising:
 	a substrate (¶0018 discloses Touch sensor 110 may include an array of drive and sense electrodes (or an array of electrodes of a single type) disposed on one or more substrates);
a plurality of first conductive assemblies (210) placed on a surface of the substrate in a first direction (Fig. 2a-3c and ¶0025 discloses one or more drive 
 	a plurality of second conductive assemblies (220) placed on a separate surface of the substrate in a second direction (¶0026 discloses touch sensor 110 may have drive electrodes disposed in a pattern on one side of a substrate and sense electrodes disposed in a pattern on another side of the substrate);
 	wherein the first direction is substantially perpendicular to the second direction (¶0025 discloses drive lines may run substantially perpendicular to sense lines);
 	wherein each first conductive assembly (210) comprises a plurality of first conductive electrodes and a plurality of first conductive lines connecting the plurality of first conductive electrodes (Figs. 2a-3c depict diamond-shaped electrodes 210 interconnected by lines; ¶0019 discloses An electrode (whether a ground electrode, a guard electrode, a drive electrode, or a sense electrode) may be an area of conductive material forming a shape, such as for example a disc, square, rectangle, thin line, other suitable shape, or suitable combination of these);
 	wherein each second conductive assembly (220) comprises a plurality of second conductive electrodes and a plurality of second conductive lines connecting the plurality of second conductive electrodes (Figs. 2a-3c depict diamond-shaped electrodes 220 interconnected by lines; ¶0019 discloses An electrode (whether a ground electrode, a guard electrode, a drive electrode, or a sense electrode) may be an area of conductive material forming a shape, such as for example a disc, square, rectangle, thin line, other suitable shape, or suitable combination of these);

 	wherein the controller (112) senses the current from the plurality of first conductive assemblies (210) if the current is applied to the plurality of second conductive assemblies (220) (¶0025 discloses one or more drive electrodes may together form a drive line running horizontally or vertically or in any suitable orientation);
 	wherein the controller (112) senses the current from the plurality of second conductive assemblies (220) if the current is applied to the plurality of first conductive assemblies (210) (¶0025 discloses one or more sense electrodes may together form a sense line running horizontally or vertically or in any suitable orientation); 
 	wherein a first map containing either voltage or current or capacitance values at different locations on the surface of the touch panel is generated when there is no touch on the surface of the touch panel (Fig. 2a and ¶0023 discloses measuring a change in capacitance to determine touch position on the touch sensor when an object touches a capacitive node and repeated for the array of capacitive nodes representative of a touch map for each row and column of touch sensor 110, the measurement of the change in capacitance implies a measurement of the baseline capacitance, from which the change is measured, when no touch exists on the touch panel) and when there is a touch on the touch panel a second map is generated containing either voltage or current or 
 	Burnet doesn’t explicitly disclose wherein the plurality of first conductive lines having rectangular shape and the plurality of second conductive lines having rectangular shape; and wherein the frequency of the alternating current is determined by using the distance between the first conductive electrodes and the second conductive electrodes, the resistance of the conductive material used to build the first conductive electrodes and the second conductive electrodes, the area between the first conductive electrodes and the second conductive electrodes  and the permeability of the material used to build the first conductive electrodes and the second conductive electrodes.
	However, in a similar field of endeavor, Chang in the Abstract discloses a conductor pattern structure of a capacitive touch panel. Chang discloses wherein the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brunet with the teaching of Chang for the purpose of maximizing the capacitance that interacts between the first conductive lines and the second conductive lines.
	Brunet as modified doesn't explicitly disclose wherein the frequency of the alternating current is determined by using the distance between the first conductive electrodes and the second conductive electrodes, the resistance of the conductive material used to build the first conductive electrodes and the second conductive electrodes, the area between the first conductive electrodes and the second conductive electrodes  and the permeability of the material used to build the first conductive electrodes and the second conductive electrodes.
	However, Krah discloses the frequency of the alternating current is determined by using the distance between the first conductive electrodes (501) and the second conductive electrodes (502), the area between the first conductive electrodes and the second conductive electrodes, the area between the first conductive lines and the second conductive lines, the resistance of the conductive material used to build the first conductive electrodes., the resistance of the conductive material used to build the second conductive electrodes, the resistance of the conductive material used to build rε0A/d, where F is the frequency, Xc is the effective resistance, C is the mutual capacitance, εr is the relative permittivity, εo is the vacuum permittivity, A is the area of the plates, d is the distance between the plates).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brunet for the purpose of reducing the processing burden on the device processor by monitoring and intelligent control of oscillating frequency provided by the controller (¶0032 of Krah).	 
	Regarding claim 10, Brunet discloses touch panel of claim 7, wherein the substrate is made of a transparent material (¶0002 discloses the touch sensor overlaid on a display screen which implies the substrate is transparent).
	Regarding claim 11, Brunet discloses touch panel of claim 9, wherein the first group of conductive electrodes are made of a material that is selected from a group consisting of transparent material (¶0019 discloses an electrode may be made of indium tin oxide (ITO) which is known by one skilled in the art as transparent material), opaque material and metal mesh (¶0019 discloses an electrode may be made of fine lines of metal or other conductive material (FLM), such as for example copper, silver, or a copper- or silver-based material, and the fine lines of conductive material may occupy approximately 5% of the area of its shape in a hatched, mesh, or other suitable pattern).
Regarding claim 12, Brunet discloses touch panel of claim 9, wherein the second group of conductive electrodes are made of a material that is selected from a group consisting of transparent material (¶0019 discloses an electrode may be made of indium tin oxide (ITO) which is known by one skilled in the art as transparent material), opaque material and metal mesh (¶0019 discloses an electrode may be made of fine lines of metal or other conductive material (FLM), such as for example copper, silver, or a copper- or silver-based material, and the fine lines of conductive material may occupy approximately 5% of the area of its shape in a hatched, mesh, or other suitable pattern).
	Regarding claim 13, Brunet discloses touch panel of claim 10 wherein the plurality of first conductive lines and the plurality of second conductive lines are made of a material that is selected from a group consisting of transparent material (¶0019 discloses an electrode may be made of indium tin oxide (ITO) which is known by one skilled in the art as transparent material), opaque material and metal mesh (¶0019 discloses an electrode may be made of fine lines of metal or other conductive material (FLM), such as for example copper, silver, or a copper- or silver-based material, and the fine lines of conductive material may occupy approximately 5% of the area of its shape in a hatched, mesh, or other suitable pattern).
	Regarding claim 14, Brunet discloses touch panel of claim 9, wherein the alternating current is applied to the first group of conductive assemblies in a sequential manner and the output of the second group of conductive assemblies are measured sequentially such that when a current is applied to a first conductive electrode assembly of the first group of conductive electrode assemblies, the output of each conductive 
 	Regarding claim 15, Brunet discloses a touch panel (Abstract discloses a touch sensor) comprising:
 	a substrate (¶0018 discloses Touch sensor 110 may include an array of drive and sense electrodes (or an array of electrodes of a single type) disposed on one or more substrates);
a touch circuit placed on a surface of a substrate (¶0018 discloses array of drive and sense electrodes (or an array of electrodes of a single type) disposed on one or more substrates); the touch circuit comprising: plurality of first conductive assemblies (210) placed on a surface of the substrate in a first direction (Fig. 2a-3c and ¶0025 
 	a plurality of second conductive assemblies (220) placed on the surface of the substrate in a second direction (Fig. 2a-3c and ¶0025 discloses one or more sense electrodes may together form a sense line running horizontally or vertically or in any suitable orientation);
 	wherein the first direction is substantially perpendicular to the second direction (¶0025 discloses drive lines may run substantially perpendicular to sense lines);
 	wherein each first conductive assembly (210) comprises a plurality of first conductive electrodes and a plurality of first conductive lines connecting the plurality of first conductive electrodes (Figs. 2a-3c depict diamond-shaped electrodes 210 interconnected by lines; ¶0019 discloses An electrode (whether a ground electrode, a guard electrode, a drive electrode, or a sense electrode) may be an area of conductive material forming a shape, such as for example a disc, square, rectangle, thin line, other suitable shape, or suitable combination of these);
 	wherein each second conductive assembly (220) comprises a plurality of second conductive electrodes and a plurality of second conductive lines connecting the plurality of second conductive electrodes (Figs. 2a-3c depict diamond-shaped electrodes 220 interconnected by lines; ¶0019 discloses An electrode (whether a ground electrode, a guard electrode, a drive electrode, or a sense electrode) may be an area of conductive material forming a shape, such as for example a disc, square, rectangle, thin line, other suitable shape, or suitable combination of these);

	an insulator placed between the plurality of first conductive lines and plurality of second conductive lines (¶0026 discloses Touch sensor 110 may have drive and sense electrodes disposed in a pattern on one side of a single substrate… The drive and sense electrodes do not make electrical contact with each other--instead they are capacitively coupled to each other across a dielectric at the intersection); 
 	wherein a first map containing either voltage or current or capacitance values at different locations on the surface of the touch panel is generated when there is no touch on the surface of the touch panel (Fig. 2a and ¶0023 discloses measuring a change in capacitance to determine touch position on the touch sensor when an object touches a capacitive node and repeated for the array of capacitive nodes representative of a touch map for each row and column of touch sensor 110, the measurement of the change in capacitance implies a measurement of the baseline capacitance, from which the change is measured, when no touch exists on the touch panel) and when there is a touch on the touch panel a second map is generated containing either voltage or current or capacitance values at similar locations as in the first map (Fig. 2a and ¶0023 discloses measuring a change in capacitance to determine touch position on the touch sensor when an object touches a capacitive node and repeated for the array of capacitive 
	Burnet doesn’t explicitly disclose wherein the plurality of first conductive lines having rectangular shape and the plurality of second conductive lines having rectangular shape; a plurality of insulators placed between the plurality of first conductive lines and plurality of second conductive lines; and wherein the touch panel is modeled as a band pass filter and the frequency of the alternating current is determined based on filter characteristics of the band pass filter.
	However, in a similar field of endeavor, Chang in the Abstract discloses a conductor pattern structure of a capacitive touch panel. Chang discloses wherein the plurality of first conductive lines (132) having rectangular shape and the plurality of second conductive lines (142) having rectangular shape (Figs. 1, 2, ¶0032 and ¶0034 discloses a first-axis conduction line 132 and a second-axis conduction line 142 having a rectangular shape). First-axis conductor assemblies and second-axis conductor assemblies are formed on a surface of a substrate. Each first-axis conductor assembly includes a plurality of first-axis conductor cells that are interconnected by first-axis 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brunet with the teaching of Chang for the purpose of maximizing the capacitance that interacts between the first conductive lines and the second conductive lines.
 	Brunet as modified doesn’t explicitly disclose wherein the touch panel is modeled as a band pass filter and the frequency of the alternating current is determined based on filter characteristics of the band pass filter.
 	However, in a similar field of endeavor, Krah discloses the touch panel (500 or 115) (Figs. 1, 5, 7a, 8a, 8b; ¶0016) is modeled as a band pass filter (Fig. 5; ¶0038, ¶0102-¶0103, ¶0105) and the frequency of the alternating current is determined based on filter characteristics of the band pass filter (Figs. 4, 5, 7a, 8a, 8b, 10a, 10b; ¶0137-¶0139, ¶0143, ¶0147). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Brunet for the purpose of 
	Regarding claim 16, this apparatus claim has similar limitations as apparatus claim 1, and therefore rejected on similar grounds.
	Regarding claim 17, Brunet doesn’t explicitly the touch panel of claim 16, wherein the frequency of the alternating current is determined based on filter characteristics of each conductive electrode assembly.
 	However, Krah discloses the frequency of the alternating current is determined based on filter characteristics of each conductive electrode assembly (Fig. 5 and ¶0099-¶0105, F=1/2πXcC and C=εrε0A/d, where F is the frequency, Xc is the effective resistance, C is the mutual capacitance, εr is the relative permittivity, εo is the vacuum permittivity, A is the area of the plates, d is the distance between the plates).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brunet for the purpose of reducing the processing burden on the device processor by monitoring and intelligent control of oscillating frequency provided by the controller (¶0032 of Krah).	 
 	Regarding claims 18-21 and 23, these apparatus claim have similar limitations as apparatus claims 3-6 and 8, respectively, and therefore rejected on similar grounds.

5. 	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Brunet in view of Chang, in further view of Krah, and still in further view of Juan et al. (US 2013/0106727 A1, hereinafter referred as “Juan”).                  
	Regarding claim 24, Brunet as modified doesn’t explicitly disclose touch panel of claim 15, wherein a black mask is placed at the periphery of the same surface as the touch circuit.
	However, in a similar field of endeavor, Juan discloses in ¶0003, the invention relates to a decorative technology for electronic products, and in particular to a light shield or decorative film for a touch sensing device. Figs. 2C, 2D, 4C, 4D  and ¶0017 discloses The shielding layer 104 is disposed on the transparent substrate 100 in the non-sensing region 10 and exposes the sensing region 20, thereby serving as a light shielding or decorative layer for the touch sensing device 200. The shielding layer 104 may be comprised of BM or white photoresist material.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to still further modify Brunet for the purpose of formation of the light shield or decorative film, a halftone mask used for defining a logo (¶0006).

Allowable Subject Matter
6. 	Claims 7 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRIYANK J SHAH/Primary Examiner, Art Unit 2692